United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mahwah, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0848
Issued: August 8, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 6, 2017 appellant filed a timely appeal from a January 6, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.2
ISSUE
The issue is whether appellant met her burden of proof to establish additional conditions
causally related to the accepted employment injury of November 7, 2016.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its January 6, 2017 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision
and therefore, this additional evidence cannot be considered on appeal. 20 C.F.R. § 501.2(c)(1); Dennis E. Maddy,
47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

FACTUAL HISTORY
On November 10, 2016 appellant, then a 49-year-old city carrier assistant, filed a
traumatic injury claim (Form CA-1) alleging that, while delivering mail on November 7, 2016,
she injured her legs and toe when she fell while being attacked by a dog. She stopped work on
November 8, 2016.
In a November 8, 2016 report Dr. Raffaella Kalishman, a Board-certified internist,
indicated that while appellant was running from a dog on November 7, 2016, she fell and injured
herself. She diagnosed swelling of the left knee joint, sprain of the right toe, type 2 diabetes
mellitus without complication, and essential hypertension. In a November 10, 2016 report,
Dr. Kalishman followed up on appellant’s toe and knee injury. He noted that her toe was much
improved, but that mild swelling was still present in her knee. In a November 14, 2016 note,
Dr. Kalishman indicated that appellant was under his care on November 14, 2016 and could
return to work on November 22, 2016. In a duty status report of the same date, she indicated that
appellant had a very swollen knee with fluid in her joint and was unable to work.
In a November 10, 2016 report, Dr. Alice Nepomuceno Francisco, a Board-certified
radiologist, interpreted a radiographic examination of appellant’s left knee and found early mild
degenerative arthritis, but no demonstrable acute fracture or dislocation.
By letter dated November 28, 2016, OWCP informed appellant that further information
was necessary to support her claim and afforded her 30 days to submit this information.
In a November 21, 2016 progress note, Dr. Steven Ferrer, an orthopedic physician Boardcertified in pain medicine and physical medicine and rehabilitation, noted that appellant was
evaluated for left knee pain which began on November 7, 2016 following an employment-related
injury. He noted that appellant was running from a dog when she lost her footing and fell, and
landed directly on her left knee on a concrete surface. Dr. Ferrer diagnosed left knee sprain and
contusion. He indicated that due to the persistence of knee edema and pain with ambulation, she
was to remain out of work for two more weeks. In a December 5, 2016 report, Dr. Ferrer
diagnosed left knee pain and left shoulder pain. He noted that, although appellant had not
mentioned left shoulder pain during her last office visit, she had also been dealing with pain at
the superior and posterior aspect of the left shoulder since her fall at work. Dr. Ferrer noted that
it bothered her initially, improved, but was reexacerbated. He diagnosed sprain of the left knee,
contusion of left knee, and left shoulder strain.
In a December 6, 2016 attending physician’s report (Form CA-20), Dr. Ferrer indicated
that appellant was totally disabled commencing November 7, 2016. He concluded that the
diagnosed conditions were a result of the employment incident, noting direct trauma to the left
knee, which caused edema and abrasions. In a work capacity evaluation of the same date,
Dr. Ferrer found appellant unable to perform her usual job as she was unable to ambulate without
discomfort or to perform repetitive movements of the left shoulder. He listed her tentative date
to return to work as December 20, 2016, with restrictions to be determined.
In a December 19, 2016 report, Dr. Ferrer noted that due to persistent knee edema and
pain with ambulation, as well as left shoulder pain and range of motion deficits, appellant was
not able to return to work. He listed a tentative return to work date of February 1, 2017.
Dr. Ferrer noted that appellant required a magnetic resonance imaging scan of her left knee. He
2

further noted that to address her left shoulder pain and impingement, she required an intraarticular corticosteroid injection for symptomatic relief.
By decision dated January 6, 2017, OWCP accepted appellant’s claim for sprain of the
left knee, contusion of the left knee, sprain of the right second toe, and abrasion of the left knee.3
In a separate decision of the same date, it denied appellant’s claim for strain of the left shoulder,
swelling of the left knee joint, type 2 diabetes mellitus without complication, and essential
hypertension.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
The medical evidence required to establish causal relationship between a diagnosed
condition and an accepted employment incident is usually rationalized medical evidence.
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.5
ANALYSIS
On January 6, 2017 OWCP accepted that as a result of the accepted November 7, 2016
employment injury appellant sustained a sprain of the left knee, contusion of the left knee, sprain
of the right second toe, and an abrasion of the left knee. However, in a separate decision of the
same date, OWCP denied appellant’s claim for swelling of the left knee joint, strain of the left
shoulder, type 2 diabetes mellitus, and essential hypertension. The Board finds that appellant has
failed to establish that these additional conditions are causally related to the November 7, 2016
employment injury.
The Board finds that OWCP properly denied appellant’s claim for swelling of the left
knee joint. Dr. Ferrer did note persistence of knee edema and pain in ambulation in the left knee.

3

OWCP also authorized retroactive supplemental wage-loss benefits commencing December 23, 2016.

4

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

5

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

3

Furthermore, Dr. Kalishman noted that appellant had a very swollen knee. However, pain and
swelling of the knee do not constitute a definitive diagnosis, rather they are symptoms.6
With regard to appellant’s diagnosed conditions of strain of the left shoulder, type 2
diabetes, and essential hypertension, the Board further finds that appellant has failed to submit a
medical report containing a rationalized, probative opinion which relates these diagnosed
conditions to her accepted employment incident of November 7, 2017. Appellant was initially
seen by Dr. Kalishman and she did not note any left shoulder condition. Dr. Kalishman did note
type 2 diabetes and essential hypertension. Although Dr. Kalishman noted appellant’s medical
conditions and described her employment injury, she never provided a rationalized medical
opinion addressing causal relationship for any of these diagnosed conditions. Medical evidence
that does not offer an opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship.7
In his initial report of November 21, 2016, Dr. Ferrer discussed the November 7, 2016
employment injury and diagnosed left knee sprain and contusion of the left knee. On
December 5, 2016 he first diagnosed left shoulder strain. However, in neither of these reports
did Dr. Ferrer provide a rationalized opinion indicating that the shoulder strain was causally
related to appellant’s accepted employment injury. This is particularly noteworthy as appellant
never mentioned left shoulder pain until one month after the employment injury. A medical
opinion is of limited probative value if the physician has not provided an explanation for the
delayed onset of symptoms.8
Furthermore, Dr. Ferrer never indicated that appellant’s diabetes or hypertension were
causally related to the accepted employment injury. It is appellant’s burden of proof to submit a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors.9 Neither the fact that a
disease or condition manifested itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by an employment incident is sufficient to
establish causal relationship.10
Finally, Dr. Francisco interpreted appellant’s radiographic examination of the left knee,
but never discussed any injury to appellant’s left shoulder, appellant’s diabetes, or appellant’s
essential hypertension. Accordingly, his report is of limited probative value.11
As appellant has failed to submit any medical report containing a rationalized medical
opinion showing a causal relationship between her accepted employment incident and the strain
of the left shoulder, type 2 diabetes, or essential hypertension, she has failed to meet her burden
6

J.H., Docket No. 11-933 (issued November 7, 2011).

7

See C.L., Docket No. 17-0249 (issued June 22, 2017).

8

See A.S., Docket No. 15-0696 (issued August 15, 2016).

9

Supra note 8.

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

G.M., Docket No. 14-2057 (issued May 12, 2015).

4

of proof to establish her claim for these conditions. An award of compensation may not be based
on surmise, conjecture, speculation, or on the employee’s own belief of causal relation.12
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish additional
conditions causally related to the accepted employment injury of November 17, 2016.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 6, 2017 is affirmed.13
Issued: August 8, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
12

D.D., 57 ECAB 734 (2006).

13

The record contains a Form CA-16 dated November 8, 2016 and signed by the employing establishment. The
Board has held that where an employing establishment properly executes a Form CA-16, which authorizes medical
treatment as a result of an employee’s claim for an employment-related injury, it creates a contractual obligation,
which does not involve the employee directly, to pay the cost of the examination or treatment regardless of the
action taken on the claim. See D.M., Docket No. 13-0535 (issued June 6, 2013); Val D. Wynn, 40 ECAB
666 (1989). See also 20 C.F.R. § 10.300; Federal (FECA) Procedure Manual, Part 3 -- Medical, Authorizing
Examination and Treatment, Chapter 3.300.3 (a)(3) (February 2012). Upon return of the case record, OWCP should
address this issue.

5

